                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

Brandon Callier                            §
                                           §
vs.                                        §   Case Number: EP:20-CV-00304-KC
                                           §
GREENSKY INC., a Delaware                  §
Corporation                                §

                      ORDER RESETTING MOTIONS HEARING

          IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
10:00 AM, in Magistrate Courtroom, Room 512, on the 5th Floor of the United States
Courthouse, 525 Magoffin Avenue, El Paso, TX, on June 02, 2021.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to all parties.

          IT IS SO ORDERED this 19th day of May, 2021


                                          ______________________________
                                          LEON SCHYDLOWER
                                          UNITED STATES MAGISTRATE JUDGE
